LOKEN, Circuit Judge,
dissenting.
I respectfully dissent. When the plaintiff in a § 1983 case recovers one dollar in nominal damages, as Victor Piper did here, “the only reasonable fee is usually no fee at all.” Farrar v. Hobby, 506 U.S. 103, —, 113 S.Ct. 566, 575, 121 L.Ed.2d 494 (1992). Instead, the district court awarded Piper a fee equal to 100% of the compensatory damages he demanded at the start of the case. The district court’s opinion applied the multi-factor test of Jones v. Lockhart, 29 F.3d 422 (8th Cir.1994), without even mentioning the usual rule prescribed in Farrar. In my view, that court made a clear error of law by ignoring the controlling Supreme Court standard.
This was a run-of-the-mill § 1983 damage claim to which the usual rule should apply. By applying Jones v. Lockhart to uphold an award of all the attorney’s fees Piper could reasonably have expected had he won, this *878court joins the district court in ignoring controlling Supreme Court precedent. I would reverse.